
	
		III
		111th CONGRESS
		2d Session
		S. RES. 555
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2010
			Ms. Stabenow (for
			 herself, Mr. Voinovich,
			 Mr. Specter, Mrs. Murray, Mr.
			 Bayh, Mrs. Feinstein,
			 Mr. Cochran, Mrs. Boxer, Mr.
			 Cardin, Mr. Menendez,
			 Ms. Klobuchar, Mr. Brown of Ohio, Mr.
			 Chambliss, and Mr. Lieberman)
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			August 3, 2010
			Committed discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Ovarian Cancer Awareness Month.
	
	
		Whereas ovarian cancer is the deadliest of all gynecologic
			 cancers;
		Whereas ovarian cancer is the 5th leading cause of cancer
			 deaths among women in the United States;
		Whereas more than 22,000 women will be diagnosed with
			 ovarian cancer this year, and more than 15,000 will die from it;
		Whereas these deaths are those of our mothers, sisters,
			 daughters, family members, and community leaders;
		Whereas the mortality rate for ovarian cancer has not
			 significantly decreased since the War on Cancer was declared,
			 nearly 40 years ago;
		Whereas all women are at risk for ovarian cancer, and 90
			 percent of women diagnosed with ovarian cancer do not have a family history
			 that puts them at higher risk;
		Whereas the Pap test is sensitive and specific to the
			 early detection of cervical cancer, but not to ovarian cancer;
		Whereas there is currently no reliable early detection
			 test for ovarian cancer;
		Whereas many people are unaware that the symptoms of
			 ovarian cancer often include bloating, pelvic or abdominal pain, difficulty
			 eating or feeling full quickly, urinary symptoms, and several other symptoms
			 that are easily confused with other diseases;
		Whereas in June 2007, the first national consensus
			 statement on ovarian cancer symptoms was developed to provide consistency in
			 describing symptoms to make it easier for women to learn and remember
			 them;
		Whereas, due to the lack of a reliable early detection
			 test, 75 percent of cases of ovarian cancer are detected at an advanced stage,
			 making the overall 5-year survival rate only 45 percent;
		Whereas there are factors that are known to reduce the
			 risk for ovarian cancer and that play an important role in the prevention of
			 the disease;
		Whereas awareness of the symptoms of ovarian cancer by
			 women and health care providers can lead to a quicker diagnosis;
		Whereas, each year during the month of September, the
			 Ovarian Cancer National Alliance and its partner members holds a number of
			 events to increase public awareness of ovarian cancer; and
		Whereas September 2010 should be designated as
			 National Ovarian Cancer Awareness Month to increase the
			 awareness of the public regarding the cancer: Now, therefore, be it
		
	
		That the Senate supports the goals
			 and ideals of National Ovarian Cancer Awareness Month.
		
